UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Growth and Income Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (96.7%) (a) Shares Value Aerospace and defense (7.8%) Airbus Group SE (France) 87,141 $5,782,330 Bombardier, Inc. Class B (Canada) (NON) (S) 1,846,153 1,876,360 Embraer SA ADR (Brazil) 65,200 1,718,672 General Dynamics Corp. 71,500 9,392,955 Honeywell International, Inc. 124,100 13,905,405 L-3 Communications Holdings, Inc. 69,528 8,239,068 Northrop Grumman Corp. 89,000 17,613,100 Raytheon Co. 62,500 7,664,375 Rockwell Collins, Inc. 26,900 2,480,449 United Technologies Corp. 59,300 5,935,930 Airlines (0.5%) American Airlines Group, Inc. 103,700 4,252,737 Automobiles (0.2%) General Motors Co. 45,800 1,439,494 Banks (10.5%) Bank of America Corp. 1,287,645 17,408,960 BB&T Corp. 86,300 2,871,201 Citigroup, Inc. 492,250 20,551,438 JPMorgan Chase & Co. 567,086 33,582,833 PacWest Bancorp 38,900 1,445,135 Regions Financial Corp. 548,600 4,306,510 Wells Fargo & Co. 439,120 21,235,843 Beverages (0.6%) Molson Coors Brewing Co. Class B 59,900 5,761,182 Biotechnology (0.6%) AbbVie, Inc. 41,800 2,387,616 Gilead Sciences, Inc. 40,200 3,692,772 Building products (0.4%) Fortune Brands Home & Security, Inc. 74,600 4,180,584 Capital markets (4.2%) AllianceBernstein Holding LP 120,100 2,813,943 Bank of New York Mellon Corp. (The) 50,900 1,874,647 Charles Schwab Corp. (The) 165,100 4,626,102 E*Trade Financial Corp. (NON) 53,300 1,305,317 Goldman Sachs Group, Inc. (The) 49,569 7,781,342 KKR & Co. LP 489,332 7,188,287 Morgan Stanley 330,064 8,254,901 State Street Corp. 115,600 6,764,912 Chemicals (3.5%) Axalta Coating Systems, Ltd. (NON) 150,635 4,398,542 Axiall Corp. 62,700 1,369,368 CF Industries Holdings, Inc. 64,928 2,034,844 Dow Chemical Co. (The) 174,100 8,854,726 E.I. du Pont de Nemours & Co. 140,200 8,877,464 Linde AG (Germany) 20,824 3,033,266 Monsanto Co. 40,900 3,588,566 Symrise AG (Germany) 25,960 1,735,449 Commercial services and supplies (0.6%) Tyco International PLC 146,475 5,377,097 Communications equipment (1.6%) Cisco Systems, Inc. 531,100 15,120,417 Consumer finance (0.4%) Synchrony Financial (NON) 128,700 3,688,542 Diversified consumer services (—%) ITT Educational Services, Inc. (NON) (S) 129,883 401,338 Diversified telecommunication services (1.4%) AT&T, Inc. 156,000 6,110,520 Verizon Communications, Inc. 135,972 7,353,366 Electric utilities (2.1%) American Electric Power Co., Inc. 47,200 3,134,080 Edison International 48,500 3,486,665 Exelon Corp. 389,700 13,974,642 Energy equipment and services (2.2%) Baker Hughes, Inc. 83,700 3,668,571 Halliburton Co. 182,400 6,515,328 Schlumberger, Ltd. 99,689 7,352,064 Weatherford International PLC (NON) 506,481 3,940,422 Food and staples retail (2.1%) CVS Health Corp. 112,100 11,628,133 Wal-Mart Stores, Inc. 127,700 8,746,173 Food products (1.4%) JM Smucker Co. (The) 29,100 3,778,344 Kraft Heinz Co. (The) 43,800 3,440,928 Mondelez International, Inc. Class A 147,900 5,933,748 Health-care equipment and supplies (2.4%) Abbott Laboratories 61,000 2,551,630 Baxter International, Inc. (S) 105,000 4,313,400 C.R. Bard, Inc. 28,200 5,715,294 Medtronic PLC 103,624 7,771,800 Zimmer Biomet Holdings, Inc. 25,900 2,761,717 Health-care providers and services (1.4%) Cardinal Health, Inc. 60,200 4,933,390 Cigna Corp. 40,100 5,503,324 UnitedHealth Group, Inc. 25,500 3,286,950 Hotels, restaurants, and leisure (1.2%) Hilton Worldwide Holdings, Inc. 336,400 7,575,728 Penn National Gaming, Inc. (NON) 267,642 4,466,945 Household durables (0.6%) PulteGroup, Inc. 194,600 3,640,966 Whirlpool Corp. 10,300 1,857,502 Household products (0.3%) Procter & Gamble Co. (The) 30,000 2,469,300 Independent power and renewable electricity producers (1.7%) Calpine Corp. (NON) 602,033 9,132,841 NRG Energy, Inc. 563,000 7,324,630 Industrial conglomerates (1.6%) General Electric Co. 390,170 12,403,504 Siemens AG (Germany) 32,061 3,398,202 Insurance (5.2%) American International Group, Inc. 323,700 17,495,985 Assured Guaranty, Ltd. 242,867 6,144,535 Chubb, Ltd. 48,100 5,731,115 Hartford Financial Services Group, Inc. (The) 201,100 9,266,688 MetLife, Inc. 136,013 5,976,411 Prudential PLC (United Kingdom) 313,475 5,814,112 Internet and catalog retail (—%) FabFurnish GmbH (acquired 8/2/13, cost $13) (Private) (Brazil) (F) (RES) (NON) 10 9 Global Fashion Holding SA (acquired 8/2/13, cost $636,303) (Private) (Brazil) (F) (RES) (NON) 15,020 406,537 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $13) (Private) (Brazil) (F) (RES) (NON) 10 9 New Middle East Other Assets GmbH (acquired 8/2/13, cost $5) (Private) (Brazil) (F) (RES) (NON) 4 3 Internet software and services (1.4%) Alphabet, Inc. Class C (NON) 14,415 10,738,454 Yahoo!, Inc. (NON) 67,100 2,469,951 IT Services (0.6%) Computer Sciences Corp. (S) 172,300 5,925,397 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 60,700 2,418,895 Media (3.1%) Comcast Corp. Class A 122,700 7,494,516 Discovery Communications, Inc. Class A (NON) 113,600 3,252,368 DISH Network Corp. Class A (NON) 70,300 3,252,078 Liberty Global PLC Ser. C (United Kingdom) (NON) 199,000 7,474,440 Time Warner Cable, Inc. 17,800 3,642,236 Time Warner, Inc. 62,900 4,563,395 Metals and mining (0.9%) Alcoa, Inc. (S) 353,400 3,385,572 BHP Billiton, Ltd. (Australia) 108,966 1,408,281 Newmont Mining Corp. 143,300 3,808,914 Multi-utilities (0.5%) PG&E Corp. 85,900 5,129,948 Multiline retail (0.2%) Macy's, Inc. 51,200 2,257,408 Oil, gas, and consumable fuels (11.4%) Anadarko Petroleum Corp. 230,400 10,729,728 Apache Corp. 62,400 3,045,744 Cabot Oil & Gas Corp. 357,100 8,109,741 Concho Resources, Inc. (NON) 46,200 4,668,048 ConocoPhillips 280,500 11,295,735 CONSOL Energy, Inc. (S) 92,200 1,040,938 Diamondback Energy, Inc. (NON) 59,400 4,584,492 Energen Corp. 63,800 2,334,442 EOG Resources, Inc. 43,400 3,149,972 Exxon Mobil Corp. 94,018 7,858,965 Gulfport Energy Corp. (NON) 224,800 6,370,832 Marathon Oil Corp. 268,600 2,992,204 Pioneer Natural Resources Co. 67,900 9,556,246 Royal Dutch Shell PLC ADR Class A (United Kingdom) 397,610 19,264,205 Scorpio Tankers, Inc. 618,900 3,608,187 Suncor Energy, Inc. (Canada) 153,027 4,261,780 Total SA ADR (France) (S) 95,979 4,359,366 Whiting Petroleum Corp. (NON) (S) 317,156 2,530,905 Paper and forest products (0.3%) Boise Cascade Co. (NON) 160,200 3,319,344 Personal products (1.2%) Avon Products, Inc. 660,563 3,177,308 Coty, Inc. Class A 141,081 3,926,284 Edgewell Personal Care Co. 57,318 4,615,819 Pharmaceuticals (9.6%) Allergan PLC (NON) 29,200 7,826,476 AstraZeneca PLC ADR (United Kingdom) 292,000 8,222,720 Bristol-Myers Squibb Co. 115,500 7,378,140 Eli Lilly & Co. 99,400 7,157,794 Johnson & Johnson 124,000 13,416,800 Merck & Co., Inc. 270,325 14,302,896 Perrigo Co. PLC 19,000 2,430,670 Pfizer, Inc. 553,754 16,413,269 Sanofi ADR (France) 106,000 4,256,960 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 132,000 7,063,320 Zoetis, Inc. 93,202 4,131,645 Real estate investment trusts (REITs) (1.0%) American Tower Corp. 29,600 3,030,152 Gaming and Leisure Properties, Inc. 218,066 6,742,601 Road and rail (0.6%) Union Pacific Corp. 69,100 5,496,905 Semiconductors and semiconductor equipment (1.5%) Intel Corp. 238,200 7,705,770 Lam Research Corp. 35,863 2,962,284 Micron Technology, Inc. (NON) 381,300 3,992,211 Software (2.4%) Microsoft Corp. 325,900 17,999,457 Oracle Corp. 81,000 3,313,710 TiVo, Inc. (NON) 187,700 1,785,027 Specialty retail (2.2%) Advance Auto Parts, Inc. 25,600 4,104,704 Bed Bath & Beyond, Inc. (NON) (S) 43,800 2,174,232 Gap, Inc. (The) 189,400 5,568,360 Home Depot, Inc. (The) 33,100 4,416,533 Michaels Cos., Inc. (The) (NON) 88,800 2,483,736 Tile Shop Holdings, Inc. (NON) 151,500 2,258,865 Technology hardware, storage, and peripherals (2.6%) Apple, Inc. 104,100 11,345,859 EMC Corp. 176,400 4,701,060 Hewlett Packard Enterprise Co. 167,610 2,971,725 HP, Inc. 184,510 2,273,163 Samsung Electronics Co., Ltd. (South Korea) 3,533 4,053,249 Thrifts and mortgage finance (0.7%) Radian Group, Inc. 565,587 7,013,279 Tobacco (1.0%) Philip Morris International, Inc. 98,700 9,683,457 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) 207,010 6,634,665 Total common stocks (cost $827,000,216) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 12,313 $1,283,630 Total convertible preferred stocks (cost $1,231,300) SHORT-TERM INVESTMENTS (4.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) Shares 16,618,524 $16,618,524 Putnam Short Term Investment Fund 0.44% (AFF) Shares 27,821,266 27,821,266 U.S. Treasury Bills 0.29%, June 9, 2016 (SEGSF) $620,000 619,784 U.S. Treasury Bills 0.32%, May 12, 2016 (SEGSF) 440,000 439,952 Total short-term investments (cost $45,499,290) TOTAL INVESTMENTS Total investments (cost $873,730,806) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $33,441,257) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 6/15/16 $23,064,715 $22,549,679 $(515,036) Euro Sell 6/15/16 4,727,516 4,513,788 (213,728) JPMorgan Chase Bank N.A. Euro Sell 6/15/16 6,680,562 6,377,790 (302,772) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31,2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $964,867,644. (b) The aggregate identified cost on a tax basis is $881,226,033, resulting in gross unrealized appreciation and depreciation of $180,249,290 and $81,538,805, respectively, or net unrealized appreciation of $98,710,485. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $406,558, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $36,135,744 $33,958,700 $42,273,178 $30,536 $27,821,266 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $16,618,524, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $16,123,241. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,064,910 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,031,536 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $689,813 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $72,324,844 $— $406,558 Consumer staples 63,160,676 — — Energy 131,237,915 — — Financials 207,100,679 5,814,112 — Health care 137,937,478 — — Industrials 100,537,141 9,180,532 — Information technology 97,357,734 — — Materials 41,045,621 4,768,715 — Telecommunication services 20,098,551 — — Utilities 42,182,806 — — Total common stocks Convertible preferred stocks — 1,283,630 — Short-term investments 27,821,266 17,678,260 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,031,536) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $— $1,031,536 Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Credit Suisse International JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts# $— $— $— Total Assets $— $— $— Liabilities: Forward currency contracts# 728,764 302,772 1,031,536 Total Liabilities $728,764 $302,772 $1,031,536 Total Financial and Derivative Net Assets $(728,764) $(302,772) $(1,031,536) Total collateral received (pledged)##† $(489,853) $(199,960) Net amount $(238,911) $(102,812) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
